EXHIBIT 99.1 ­­­­ Grant Park Fund Weekly Commentary For the Week Ended December 11, 2015 Current Month Rolling Performance Rolling Risk Metrics* (January 2011 – December 2015) Class Week ROR MTD ROR YTD ROR 1 yr Ann ROR 3 yr Ann ROR 5 yr Ann ROR 10 yr Ann ROR Annualized ROR Annualized Standard Deviation Maximum Drawdown Sharpe Ratio Sortino Ratio A 1.3% -3.6% -10.5% -10.5% -2.8% -5.6% 0.5% -5.6% 10.0% -28.6% -0.5 -0.7 B** 1.3% -3.7% -11.1% -11.1% -3.4% -6.2% -0.2% -6.2% 10.0% -29.9% -0.6 -0.8 Legacy 1*** 1.3% -3.6% -8.6% -8.6% -0.8% -3.6% N/A -3.6% 9.9% -23.7% -0.3 -0.5 Legacy 2*** 1.3% -3.6% -8.8% -8.8% -1.0% -3.8% N/A -3.8% 9.9% -24.4% -0.3 -0.5 Global 1*** 1.4% -3.5% -8.6% -8.6% -0.4% -3.2% N/A -3.2% 9.7% -21.9% -0.3 -0.4 Global 2*** 1.4% -3.6% -8.8% -8.8% -0.6% -3.5% N/A -3.5% 9.7% -22.4% -0.3 -0.5 Global 3*** 1.4% -3.6% -10.3% -10.3% -2.2% -5.1% N/A -5.1% 9.8% -26.2% -0.5 -0.7 S&P 500 Total Return Index**** -3.7% -3.2% -0.3% -0.3% 14.5% 12.2% 7.1% 12.2% 11.8% -16.3% Barclays Capital U.S. Long Gov Index**** 2.4% 2.1% 0.9% 0.9% 3.3% 8.1% 6.9% 8.1% 11.4% -15.5% * Performance metrics are calculated using month-to-date performance estimates.All performance data is subject to verification. ** Units began trading in August 2003. *** Units began trading in April 2009. **** Index is unmanaged & is not available for direct investment. Please see Indices Overview (below) for more information. Weekly RORs are calculated using data acquired through Bloomberg. Portfolio Positions by Sectors and Markets(Two largest positions within each sector) Portfolio for A, B and Legacy units Portfolio for Global units Sector Sector Market Sector Market Exposure Position Contract Exposure Position Exposure Position Contract Exposure Position COMMODITIES 31% 32% Energy 12% Short Crude Oil 2.9% Short 12% Short Crude Oil 2.9% Short Natural Gas 2.6% Short Natural Gas 2.6% Short Grains/Foods 8% Short Soybean Meal 1.3% Short 8% Short Soybean Meal 1.3% Short Corn 1.2% Short Corn 1.3% Short Metals 11% Short Gold 3.3% Short 12% Short Gold 3.4% Short Copper 2.6% Short Copper 2.7% Short FINANCIALS 69% 68% Currencies 21% Long $ Euro 4.6% Short 21% Long $ Euro 4.6% Short Canadian Dollar 2.5% Short Canadian Dollar 2.5% Short Equities 26% Long S&P 500 3.2% Short 25% Long S&P 500 3.3% Short Nasdaq 2.5% Long Nasdaq 2.5% Long Fixed Income 22% Long Bunds 3.1% Long 22% Long Bunds 3.1% Long Long Gilts 2.3% Long Long Gilts 2.4% Long Market Commentary (Largest price movements within each sector) Sector/Market Energy Crude oil markets declined over 10% after the International Energy Agency warned the global oversupply of crude could worsen next year.Natural gas and heating oil markets also declined due to elevated domestic supplies and lower demand. Grains/Foods Wheat markets rose after U.S. export sales were above expectation and sales are now at a level that will allow projected U.S. wheat exports to be met.Soybean prices declined on speculation that abundant crops from Argentina and Brazil could increase competition in the export markets.Sugar markets declined on elevated supplies.Coffee prices declined amid weak global demand and on increasing inventories. Metals Precious metals finished lower ahead of the upcoming meeting of the Federal Reserve.Copper prices increased following signs of growth stabilization in China - the world's biggest refined metal producer and consumer - and following a series of recent announcements describing pending cutbacks in copper production. Currencies The prospect the Federal Reserve would raise interest rates caused the U.S. dollar to strengthen and the Australian dollar to weaken.The Canadian dollar weakened as the price of oil, one of Canada’s biggest exports, continued to fall.The Japanese yen strengthened when the release of positive GDP numbers reinforced the Bank of Japan’s decision not to reduce the deposit rate further into negative territory. Equities Global equity markets declined as plunging oil prices negatively affected the indices, particularly energy related stocks, and as investors await the Federal Reserve decision on raising interest rates.China’s decision to further depreciate the yuan also impacted the stock markets as it has added to concerns about the fragile Chinese economy. Fixed Income U.S. and European fixed income markets moved higher as volatility and declines in the equity and energy markets led to an increased demand for safe-haven assets. ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES.PAST PERFORMANCE IS NOT NECESSARILY INDICATIVE OF FUTURE RESULTS. FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK AND IS NOT SUITABLE FOR ALL INVESTORS. FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK, INCLUDING LIQUIDITY RISKS, NO SECONDARY MARKET EXISTS, RESTRICTIONS ON REDEMPTIONS, AND THE RISK OF FOREIGN SECURITIES.THIS DOES NOT CONSTITUTE AN OFFER OF ANY SECURITY FOR SALE.OFFERING BY PROSPECTUS ONLY.INFORMATION IN THIS COMMENTARY IS DRAWN FROM VARIOUS SOURCES THAT ARE DEEMED TO BE RELIABLE. HOWEVER, THE INFORMATION IS NOT AUDITED BY DEARBORN CAPITAL.IN ADDITION, DEARBORN CAPITAL DRAWS UPON THIS INFORMATION TO MAKE ITS OWN ASSUMPTIONS WHICH COULD BE CONSIDERED DEARBORN CAPITAL’S OPINION.DEARBORN CAPITAL BELIEVES THAT ANY SUCH STATEMENTS OF OPINION HAVE A REASONABLE BASIS IN FACT. Performance Chart Barclays Capital U.S. Long Government Index (formerly Lehman Brothers U.S. Government Index: Long Subset): A benchmark comprised of the Barclays Capital U.S. Treasury and U.S. Agency indices.The U.S. Long Government Index includes Treasuries (public obligations of the U.S. Treasury that have remaining maturities of more than ten years) and U.S. agency debentures (publicly issued debt of U.S. Government agencies, quasi-federal corporations, and corporate or foreign debt guaranteed by the U.S. Government). The U.S. Government Index is a component of the Barclays Capital U.S. Government Index. Compounded Annualized Rate of Return (ROR): This is the geometric 12-month mean that assumes the same rate of return for each 12-month period to arrive at the equivalent compound growth rate reflected in the actual return data. Standard and Poor’s 500 Total Return Index (S&P 500 Index): A weighted index of the 500 stocks in the S&P 500 Index, which are chosen by Standard and Poor’s based on industry representation, liquidity, and stability.The stocks in the S&P 500 Index are not the 500 largest companies; rather the index is designed to capture the returns of many different sectors of the U.S. economy.The total return calculation includes the price-plus-gross cash dividend return. Risk Metrics Chart Drawdown: A drawdown is any losing period during an investment’s performance history. It is defined as the percent retrenchment from an equity peak to an equity valley. Maximum drawdown is simply the largest percentage drawdown that has occurred during the specified time frame. Grant Park’s drawdowns are computed based on month-end equity values. Sharpe Ratio: A return/risk measure defined as the average incremental return of an investment over the risk free rate. Sortino Ratio: A ratio developed to differentiate between good and bad volatility. The calculation provides a risk-adjusted measure of performance without penalizing for upward price changes. Standard Deviation:Measures the dispersal or uncertainty in a random variable (in this case, investment returns). It measures the degree of variation of returns around the mean, or average, return. The higher the volatility of the investment returns, the higher the standard deviation will be. For this reason, standard deviation is often used as a measure of investment risk. ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES.PAST PERFORMANCE IS NOT NECESSARILY INDICATIVE OF FUTURE RESULTS. FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK AND IS NOT SUITABLE FOR ALL INVESTORS. FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK, INCLUDING LIQUIDITY RISKS, NO SECONDARY MARKET EXISTS, RESTRICTIONS ON REDEMPTIONS, AND THE RISK OF FOREIGN SECURITIES.THIS DOES NOT CONSTITUTE AN OFFER OF ANY SECURITY FOR SALE.OFFERING BY PROSPECTUS ONLY.INFORMATION IN THIS COMMENTARY IS DRAWN FROM VARIOUS SOURCES THAT ARE DEEMED TO BE RELIABLE. HOWEVER, THE INFORMATION IS NOT AUDITED BY DEARBORN CAPITAL.IN ADDITION, DEARBORN CAPITAL DRAWS UPON THIS INFORMATION TO MAKE ITS OWN ASSUMPTIONS WHICH COULD BE CONSIDERED DEARBORN CAPITAL’S OPINION.DEARBORN CAPITAL BELIEVES THAT ANY SUCH STATEMENTS OF OPINION HAVE A REASONABLE BASIS IN FACT.
